UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RLJ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-4950432 (State of Incorporation) (IRS Employer Identification No.) 8515 Georgia Avenue, Suite 650Silver Spring, Maryland (Address of Principal Executive Offices) (Zip Code) RLJ ENTERTAINMENT, INC. 2 (Full title of Plan) Miguel PenellaChief Executive OfficerRLJ Entertainment, Inc.8515 Georgia Avenue, Suite 650Silver Spring, MarylandPhone: (301) 608-2115(Name, Address and Telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee (2) Common Stock, par value $0.001 per share Total The shares of the Registrant’s common stock, $0.001 par value per share (the “Common Stock”), set forth in the Calculation of Registration Fee table, reserved for issuance under the Plan and which may be offered pursuant to this Registration Statement include, pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), such additional number of shares of the Registrant’s Common Stock as may be offered or issued as a result of any stock splits, stock dividends or similar transactions. In accordance with Rule 457(c) and (h), the Maximum Aggregate Offering Price and Registration Fee have been computed based upon the average of the high and low prices for the Registrant’s Common Stock as reported on the NASDAQ Capital Market on August 29, 2017. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information
